Citation Nr: 0619007	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  95-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) prior to October 
30, 1995.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a back disorder with impotence.

3.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a pulmonary disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
December 1971.

First, it is again necessary to clarify the procedural 
history of this case.  The issue of entitlement to an 
increased rating for PTSD comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  A May 1994 rating decision, in 
pertinent part, continued the 10 percent disability rating 
then in effect for the veteran's service-connected PTSD.  An 
April 1996 rating decision assigned a temporary 100 percent 
disability rating from October 30, 1995, to November 30, 
1995, based on a period of hospitalization.  An August 1996 
rating decision increased the disability rating for the 
veteran's PTSD to 50 percent, effective from December 1, 
1995.  An April 1997 rating decision then increased the 
disability rating for the veteran's PTSD to 70 percent 
effective from December 1, 1995.  In October 1999, a hearing 
was held before this Veterans Law Judge at the RO.

A February 23, 2000, decision of the Board assigned a 100 
percent disability rating for the veteran's PTSD, and a March 
2000 RO rating decision assigned an effective date from 
October 30, 1995.  Therefore, the question of the disability 
rating to be assigned the veteran's PTSD from October 30, 
1995, has been fully resolved in his favor.  The February 
2000 Board decision also granted a 30 percent disability 
rating for the veteran's PTSD prior to October 30, 1995, and 
the March 2000 RO rating decision reflects the 30 percent 
rating was assigned from December 27, 1993 (date of receipt 
of claim for an increase).

The veteran appealed the Board's February 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 29, 2001, Order, the Court vacated the 
Board's February 2000 decision to the extent it denied a 
disability rating greater than 30 percent for PTSD prior to 
October 30, 1995.  This issue was then returned to the Board 
for further adjudication.  The Board remanded this issue for 
further development in April 2004.   That development having 
been completed, this claim now returns before the Board.

The issues of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a back disorder with impotence and a 
pulmonary disorder were remanded by the Board in February 
2000 for further development.  These issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Prior to October 30, 1995, the veteran's post-traumatic 
stress disorder was manifested by a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment; the evidence does not show 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; or, that by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels was so 
reduced as to result in considerable industrial impairment.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for PTSD, 
prior to October 30, 1995, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2002, 
October 2004, and November 2004.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in his possession, and specifically informed him of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, service 
medical records, and reports of VA examination.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim, as to those 
issues not being remanded.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's PTSD claim, 
and remand of additional claims, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

With respect to the veteran's PTSD, service connection was 
established by means of an October 1989 rating decision, 
which assigned a 10 percent disability rating effective 
August 16, 1989, the date of the first indication of PTSD due 
to the veteran's military service in Vietnam.  In December 
1993, the veteran filed a claim for an increased rating for 
his PTSD, contending that this disability had increased in 
severity.  By means of a May 1994 rating decision, an 
increased disability evaluation was denied.  The veteran 
filed a timely appeal of this rating action.  As noted above, 
the remaining issue in appellate status as to the veteran's 
PTSD, is entitlement to a disability rating higher than 30 
percent prior to October 30, 1995.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005). The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The rating criteria found in the General Formula for Rating 
Psychoneurotic Disorders, effective prior to October 30, 
1995, provides that a 50 percent rating is warranted where 
the evidence shows that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent disability evaluation is warranted 
where the evidence shows definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people; or the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

As the issue concerns the severity of the veteran's PTSD 
prior to October 30, 1995, the Board will address the medical 
evidence prior to that date in determining the severity of 
the veteran's PTSD.  VA treatment records from April 1992 to 
January 1994 show that the veteran sought treatment and 
counseling for alcohol dependency and a personality disorder.  
A diagnosis of PTSD is mentioned historically, to include in 
an August 1993 treatment record.  A January 1994 treatment 
record shows that the veteran was neatly groomed, and dressed 
in jeans and a flannel shirt over a "long johns" shirt.  His 
affect was sad and his mood was depressed.  He reported that 
nothing was going right in his life.  The treatment record 
does not show that he was preoccupied with his military 
service.  Instead, he was concerned about a pending divorce 
and financial problems.  He was also concerned with his 
treatment at VA, his relationship with his first ex-wife, his 
relationship with his neighbors, and politicians.  While his 
insight was poor, his thoughts were noted to be logical and 
goal directed with no suicidal or homicidal ideations.

At a hearing before a RO hearing officer in January 1995, the 
veteran testified that he did not sleep well, could not stand 
others, and was nervous all of the time.  He would sleep for 
4 to 6 hours a night.  He reported difficulty showing 
affection to his sons.  He reported nightmares every night.  
He also reported that he was receiving treatment at VA; 
however, he often missed his appointments.  He stated that he 
was undergoing one on one treatment; however, he did not like 
this therapy as his doctor was a woman.  His only friend was 
the brother of his first wife.  He had stopped attending 
meetings at the Masonic lodge.

In February 1995, the veteran was afforded a VA psychiatric 
examination.  The examination report indicates that the 
veteran's claims folder was reviewed prior to the 
examination.  When asked how he was doing, the veteran 
replied, "not worth a damn.  It has gotten to where I can't 
hardly sleep."  He reported a week long headache and 
nightmares virtually every night involving "shit [he had] 
been through and [his] old buddies.  Mostly about Vietnam 
crap."  While he tried not to think about Vietnam, he was 
unable to keep it out of his mind.  He was sensitive to 
noises and could not stand to be around people.  He lived 
alone, spending the majority of this time "sitting on the 
couch, watching television."  On occasion he would go outside 
and watch squirrels.  He reported a limitation on the 
activities he could perform; however, this was attributed to 
his back problems.  While he reported that he did not get 
along with others and had only one friend, he also stated 
that he was involved in a "pretty fair" dating relationship 
for about a year.  He was casually groomed and made minimal 
eye contact during the examination.  He appeared anxious and 
dysphoric and volunteered relative little information.  The 
report indicates that his predominant moods were ones of 
anxiousness and depression and his affect was somewhat 
constricted.  His thought processes and associations were 
logical and tight with no loosening of associations and no 
confusion.  Similarly, there was no gross impairment in 
memory and he was oriented times three.  He did not complain 
of hallucinations and no delusional material was noted during 
the examination.  His insight was somewhat limited and his 
judgment was adequate. While he reported some suicidal 
ideation, he denied any intent at the time of the 
examination.  The examiner found that the veteran was 
competent for VA purposes and was not in need of psychiatric 
hospitalization.

In March 1995, the veteran was admitted to a VA medical 
center (VAMC) due to symptoms related to his PTSD.  He 
reported going into the woods with a loaded gun and having 
suicidal ideations; however, he backed out of his plan after 
reflection.  He stated that he would contemplate a repeat if 
no relief were available; however, he denied any current 
suicidal intent or plans.  He had stopped taking his 
psychoactive prescription medication one month prior to 
admission as he ran out of medication. He reported a weight 
gain of 10 pounds over six months and night sweats associated 
with nightmares.  He also reported an intermittent use of 
marijuana.  He looked older than his stated age.  A 
psychiatry consult noted that the veteran had limited 
intelligence and motivation, and concrete thinking.  The 
veteran had a history of noncompliance with antidepressant 
medication.  It was recommended that he seek alcohol detox 
treatment, and anti-depression therapy with follow-up.  A 
psychology consult revealed that the veteran had test scores 
consistent with other Vietnam veterans with combat related 
PTSD.  Examination revealed "lowered and extremely severe 
level of depression."  Some active suicidal ideation was 
present; however, there was no intent or plan.  A 
recommendation of outpatient treatment with a focus on the 
veteran's PTSD symptoms was rendered.  A neuropsychology 
consult noted that testing could not be completed as the 
veteran was frustrated with past failures and refused 
testing.  Cerebral damage or dysfunction could not be ruled 
out in light of the limited test findings and the veteran's 
refusal on more difficult tests.  The available testing 
revealed modest intellectual cognitive skills.  His coping 
skills were noted to be inadequate.  However, he interacted 
appropriately with his peers and staff.  He remained with his 
peers and did not isolate himself.  He was found to have 
adequate interpersonal skills.  The discharge summary 
indicates that it was difficult to assess the level of 
depression in the veteran due to his ongoing substance abuse 
problem.  It was recommended that he develop a relationship 
with an outpatient therapist and a physician.  It was further 
noted that his physical problems would limit his ability to 
participate in inpatient treatment.  When informed of the 
Multidisciplinary Treatment Team's recommendations, the 
veteran became agitated and left the unit prior to his 
designated discharge time without instructions or follow-up 
planning.

A VA outpatient treatment record, dated October 12, 1995, 
shows that the veteran was evaluated for depression.  He 
complained of being useless and worthless and was worried 
about his financial situation.  He also had multiple physical 
complaints. He reported decreased sleep with frequent waking 
and recurrent nightmares.  He denied any current use of 
alcohol.  He was casually dressed and moderately cooperative 
with some resistance noted in the medical record.  His mood 
was depressed and his affect was somewhat angry.  His 
thoughts, while somewhat irrational, were goal directed.  He 
denied suicidal ideations, homicidal ideations, 
hallucinations, and delusions.  His judgment was poor with 
little ability for future planning.  The examiner noted that 
there was no evidence of major depression currently.

Based on the evidence as set forth above, the Board finds 
that the veteran is currently properly rated as 30 percent 
disabled for his PTSD for the period prior to October 30, 
1995, as the symptomatology of the veteran's PTSD shows 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The veteran shows consistent poor judgment and 
decreased initiative, flexibility, efficiency and reliability 
levels due to a variety of factors, including his PTSD 
symptoms of lack of sleep, and nightmares related to his 
Vietnam experience.  The Board finds this level of disability 
consistent with a 30 percent rating, the rating the veteran 
is currently receiving.

However, as to an increased rating, the Board finds that the 
veteran does not meet the criteria for entitlement to the 
next higher rating of 50 percent.  The evidence does not show 
that the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
or that by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  The veteran 
does suffer a degree of social and industrial impairment.  
However, while he complains of difficulty with others and 
being in crowds, he is able to establish and maintain 
relations with others.  He was able to maintain a dating 
relationship and had a long-standing friendship with his ex-
brother-in-law.  Similarly, while admitted to a VAMC in March 
1995, he was able to socialize well with his peers and 
interacted appropriately with the staff.  In addition, while 
the veteran did manifest depression and anxiety, his 
outpatient treatment records indicate that his complaints 
were predominately related to his personality disorder, 
alcohol abuse, physical pain, perceived unfair treatment from 
VA, financial difficulties, and problems with his ex-wife.  
Despite his depression and poor judgment, the Board does not 
feel that the veteran's level of social and industrial 
impairment rises to the level of considerable as envisioned 
in the rating criteria and feels that his level of impairment 
is more nearly characterized as definite.  Therefore, the 
Board finds that the criteria for entitlement to a rating of 
30 percent, but not greater, are met.

Accordingly, the Board finds that the preponderance of the 
evidence of record indicates that the veteran is currently 
properly rated as 30 percent disabled for his PTSD for the 
period prior to October 30, 1995, and that the criteria for 
entitlement to a disability rating in excess of 30 percent 
have not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD) prior to October 30, 
1995, is denied.


REMAND

As to the veteran's claims for benefits under the provisions 
of 38 U.S.C.A. § 1151 for a back disorder with impotence and 
a pulmonary disorder, the Board notes that, in February 2000, 
the Board remanded these issues for further development, to 
include the issuance of a Supplemental Statement of the Case 
(SSOC), due to then newly received evidence pertinent to 
these claims.  Although the veteran's PTSD claim was remanded 
to the RO in April 2004, and the RO was again requested to 
undertake this development as to the veteran's back disorder 
with impotence and pulmonary disorder claims, a thorough 
review of the veteran's claims file since that time shows 
that no such SSOC was ever issued.  The Board is obligated by 
law to ensure that the RO complies with its directives.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, these issues must 
be returned to the RO for the requested development to be 
completed.

The Board regrets the additional delay in adjudication of the 
veteran's claims that a further remand will entail; however 
it is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The RO should review the issues of 
entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a 
back disorder with impotence and a 
pulmonary disorder, taking into 
consideration the information received 
from the veteran subsequent to the April 
1997 Supplemental Statement of the Case.

2. Following completion of the foregoing, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


